Attachment to Corrected  Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.     The present application is being examined under the pre-AIA  first to invent provisions. 
  2.      Printer rush of 8/25/2022 is acknowledged. Initialed copy is attached.
Status of Claims 
3.     Claims 1-5, 9-17 and 21- 36 are pending. By amendment of 5/10/2022 , claim 1 has been amended and claim 18 has been canceled. Claims 6-8 and 18-20 have been canceled by previous amendments. Claims 19, 24 and 26-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2021. 
Information Disclosure Statement
4.      Applicants' Information Disclosure Statement   of 2/30/2020 is acknowledged. Initialed copy is enclosed.

EXAMINER’S AMENDMENT
5.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend renumbered claim 15 , original claim 21 as follow:
Renumbered claim 15 . Original claim  21 . ( currently amended ):The method according to claim 1, wherein the modified C. difficile toxin comprises a crosslink between a second lysine residue of the polypeptide and a side chain of a glutamic acid residue of the modified C. difficile toxin.

  Conclusion
6.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thur-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
August 29, 2022

 
/JANA A HINES/Primary Examiner, Art Unit 1645